Case: 1:15-cr-00113-SJD-MRM Doc #: 128 Filed: 06/16/20 Page: 1 of 2 PAGEID #: 732




                 IN THE UNITED STATES DISTRICT COURT
                  FOR THE SOUTHERN DISTRICT OF OHIO
                    WESTERN DIVISION AT CINCINNATI

UNITED STATES OF AMERICA,

                                Plaintiff,            :       Case No. 1:15-cr-113
                                                              Also 1:19-cv-341

                                                              District Judge Susan J. Dlott
        -   vs   -                                            Magistrate Judge Michael R. Merz

LISTON WATSON,

                                Defendant.            :



                                 DECISION AND ORDER


        This criminal case is before the Court on Defendant’s Motion to Oppose Order Stricking

[sic] First and Second Pro Se Motion (ECF No. 127).

        Both of those Motions were stricken precisely because they were filed pro se. As the

Magistrate Judge has pointed out before, a party who is represented by counsel is NOT permitted

to file papers pro se (ECF No. 107, citing 28 U.S.C. § 1654). Defendant has the right to proceed

pro se and the right to be represented by counsel, but not both at the same time. If Defendant

wishes to file pro se, he must discharge his attorney and advise the Court of that fact. But until he

does so, he must go through his attorney, not around.



        The Motion is STRICKEN because, once again, Watson has retained counsel who is the

trial attorney in this case until discharged.


                                                 1
Case: 1:15-cr-00113-SJD-MRM Doc #: 128 Filed: 06/16/20 Page: 2 of 2 PAGEID #: 733




IT IS SO ORDERED.



June 15, 2020.

                                                 s/ Michael R. Merz
                                                United States Magistrate Judge




                                       2
